Citation Nr: 1110400	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.

3.  Whether the reduction of the disability evaluation from 50 percent to 10 percent, effective October 1, 2009, for the service connected chronic headaches was proper, to include restoration of the 50 percent evaluation and entitlement to an increased rating in excess of 50 percent, before and after the reduction.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to September 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issues of whether the reduction of the disability evaluation from 50 percent to 10 percent, effective October 1, 2009, for the service connected chronic headaches was proper, to include restoration of the 50 percent evaluation and entitlement to an increased rating in excess of 50 percent, before and after the reduction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1996, rating decision, the RO denied service connection for schizophrenia.  It was held that the evidence at the time did not show that the Veteran's schizophrenia was related to his service.  Appellant was provided notice.  He did not file a timely appeal with respect to this issue. 

2.  Evidence received since the December 1996, rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim for service connection for schizophrenia.  The claim is reopened.

3.  The Veteran was not diagnosed with, or shown to have, an acquired psychiatric disorder until many years after his service.

4.  The evidence does not show that the Veteran's psychiatric disorder, diagnosed as schizophrenia had its onset during his service.

5.  Moreover, to the extent that the Veteran currently has a psychosis, the evidence does not show that this disorder onset within one year after his service. 


CONCLUSIONS OF LAW

1.  The RO's December 1996 decision that denied service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the December 1996 denial is new and material, the requirements for reopening the claim for service connection for schizophrenia are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

3.  The Veteran's schizophrenia not incurred in, or caused or aggravated by, his military service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of whether new and material evidence has been received to reopen the claim of service connection for schizophrenia, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to reopen the claim, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Regarding the issue of service connection for schizophrenia, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2005, prior to the date of the issuance of the appealed May 2006 rating decision.

A February 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the February 2009 letter, and opportunity for the Veteran to respond, the April 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in May 1989, December 1996, October 2002, and November 2005, that were fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

I.  Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.

The Veteran's claim for service connection for schizophrenia had previously been considered and was denied in a December 1996, rating decision on the basis that there was no evidence that the claimed schizophrenia was incurred by the Veteran's military service. 

The Board notes that the Veteran filed a timely notice of disagreement with a December 1996, rating decision in February 1997.  The Veteran testified before a decision review officer (DRO) at June 1997 hearing.  The Veteran was issued a statement of the case (SOC) in January 1998.  However, the Veteran did not file a substantive appeal.

As the Veteran did not appeal the December 1996 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for schizophrenia in October 2003.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the November 1989, RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In the December 1996, unappealed rating decision, the RO denied the Veteran's claim based on a finding that the evidence did not show that the Veteran's schizophrenia was related to his military service.

Evidence received after the December 1996, decision includes an October 2002, VA examination.  The Veteran reported that before he entered the military, he was diagnosed with schizophrenia in high school.  The examiner diagnosed the Veteran with schizophrenia undifferentiated type which preexisted military service.  

The October 2002, VA examination report note provides evidence of a potential link between a current schizophrenia disability and service as the examiner reported that the schizophrenia preexisted the Veteran's service.  As noted, credibility of the evidence is presumed for purposes of reopening.

The Board finds that this evidence is "new" in that it was not before agency adjudicators at the time of the December 1996, denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between a current schizophrenia disability and service, and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for schizophrenia are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the RO has considered this matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Entitlement to service connection for schizophrenia.

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for some chronic diseases, including psychosis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to a psychiatric disorder.  The Veteran's July 1971, enlistment examination and June 1974, separation examination were negative for psychiatric complaints or disabilities.  The June separation examination did note that he was an opiate user.  No psychiatric symptoms are reported in the available service treatment records.

While receiving treatment at a private alcohol treatment center in November 1981, the Veteran reported that while in the service he drank and used cocaine, morphine and marijuana.  The treatment note indicated that while the Veteran had visual hallucinations during treatment, he was now free of any overt psychiatric symptoms.  The diagnosis was alcohol dependence.

A private treatment note from June 1984, indicated that the Veteran had been admitted for the treatment of alcoholism.  The diagnosis was alcohol dependence.


Also of record is the finding of a Social Security Administrative Law Judge.  Private medical records dated in 1984 and 1986 were reviewed and were said to reveal alcohol addiction, but no psychiatric symptoms.  The records referred to are otherwise located in the claims folder.

The Veteran underwent a VA examination in May 1989.  He reported that 1976, was the onset of his nervous disorder.  He also began drinking to excess.  He related around this time frame as the beginning of his history of hallucinations.  The diagnosis after the examination was continuous alcohol abuse and dependence and chronic and differentiated schizophrenia.  

In a private psychiatric treatment note in February 1994, the Veteran reported a long history of alcohol and schizophrenia since 1976.

On VA examination in December 1996, the Veteran reported that he started hearing voices in 1973, while in Germany.  He used alcohol and drugs to get rid of the voices.  He indicated that he was first hospitalized in 1973.  The diagnosis was schizophrenia and chronic paranoia in remission with a history of drug and alcohol abuse.

VA medical records from 1974 to 1995 were obtained.  Records through the early 1980's fail to reveal psychiatric symptoms.  They do show treatment for alcohol abuse and other disorders.

Private records, obtained in the mid 1990's, and dated in the 1980's show that when seen in 1981 for substance abuse, there were no acute psychotic symptoms found.  When seen for a private psychiatric evaluation in 1995, schizophrenia was diagnosed.

The Veteran underwent a VA examination in October 2002.  The Veteran reported that before he entered the military, he was diagnosed with schizophrenia in high school.  He reported having auditory hallucinations throughout high school.  He noted that he did not tell the Army that he had schizophrenia and they never found out that he had schizophrenia even after he was discharged.  The examiner noted that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD).  The diagnosis was schizophrenia undifferentiated type preexisting military service.  No PTSD.

The Veteran underwent a VA examination in November 2005.  The examiner noted that in the service the Veteran developed a windshield injury and a headache.  After the service, he developed schizophrenia, diabetes mellitus, hypertension and nuclear sclerosis.  The current diagnosis was paranoid schizophrenia.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

As there is a current diagnosis of schizophrenia, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that the October 2002 VA examiner indicated that the Veteran had schizophrenia undifferentiated type preexisting his military service.  However, this assessment appears to have been based solely on the Veteran's self report.  Thus, the mere recitation of the Veteran's self- reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  None of the contemporary evidence shows any indication that there was a psychiatric disorder that existed prior to service.  This history is not deemed credible.

Although the Veteran reported to the October 2002 examiner that he had schizophrenia prior to service, he is a lay person and would not be competent to diagnose his pre-service symptoms as schizophrenia.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The presumption of soundness is not rebutted.  The claim therefore, becomes one for service connection.  Wagner.

The Board notes that there are no clinical findings or diagnoses of schizophrenia or any psychiatric disability during service or for several years thereafter.  The first post-service evidence of a psychiatric disability is the May 1989 VA examination reflecting a diagnosis of continuous alcohol abuse and dependence and chronic and differentiated schizophrenia.  Additionally, the Board notes that on multiple occasions the Veteran reported that his psychiatric problems began in 1976, two years after his service.  None of the medical records show that the Veteran was diagnosed with schizophrenia to a compensable degree within one year of service.  None of the medical evidence contemporaneous with the events suggests the presence of psychiatric or psychotic symptoms.  When seen privately in 1981 for treatment of his substance abuse, it was noted there were no acute psychotic symptoms.  Thus, it seems unlikely that schizophrenia was present as soon as 1976.  As noted, this is more than 1 year following service separation.

There is also no medical opinion of record showing a relationship between the any current schizophrenia disability and his military service.  In fact, the only medical opinion addressing the etiology of the bilateral disability weighs against the claim.  As indicated above, the November 2005 VA examiner noted that the Veteran developed schizophrenia after service.  This is consistent with a comprehensive review of the pertinent evidence of record, as discussed herein.

The Board notes the Veteran's claims regarding the cause of his psychiatric disability.  Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan, supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

However, the Board finds that Veteran's statements less probative than the objective medical evidence and an opinion from a medical professional.  See Madden, supra., see also Cartright, surpa.   

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the service treatment records are entirely negative for complaints or treatment of a psychiatric disability and there is no medical opinion of record showing a relationship between any current schizophrenia and the Veteran's military service.  The medical records that address any current schizophrenia make no mention whatsoever of the Veteran's military service.

Based on the evidence above the Board finds the claim for service connection for schizophrenia, must be denied. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened for consideration on the merits.  The appeal is allowed to this extent.

Entitlement to service connection for schizophrenia is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims.  It is noted that during the period where the disability rating was reduced, there was no change in his running award as he was and remains in receipt of VA non-service connected pension benefits.

The record reflects that the Veteran was last afforded a VA examination regarding his headache disability in December 2007.  In a December 2010 presentation, the Veteran's representative essentially asserts that the Veteran's headaches had increased in severity since this examination.

Given the reported worsening of the Veteran's disabilities since his last VA examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the Veteran's claim for TDIU, the Board notes that further development and adjudication of the Veteran's claim restoration and increase may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a neurological examination to determine the current severity of his service-connected headaches.  The examiner should review the Veteran's claims file and note such a review in the examination report.

The examiner should determine all of the current manifestations of the Veteran's headaches, including the frequency of any prostrating attacks he may suffer.  Clinical findings should be recorded in terms conforming to VA's rating schedule.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that the Veteran's reports must be considered in formulating the opinion.

Finally, the examiner is requested to address the extent to which the Veteran's headaches interfere with his ability to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.

2.  After completion of the above and any additional development deemed necessary, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations. If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


